Per Curiam.
The record in this case comes up in a state of considerable confusion, and we discover no question presented by it that can be legitimately made to appear without a bill of exceptions. Ninety days were given to file a bill of exceptions, and one was filed, but when does not appear. The time when the bill was filed should be shown, in order that it'may affirmatively appear to have been done within the time limited. Peck v. Vankirk, 15 Ind. 159.
The judgment below is affirmed, with costs, and one per cent, damages.